98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re SEAGATE TECHNOLOGY II SECURITIES LITIGATION.Michael F. ANDERSON, on behalf of himself and the certifiedclass of purchasers of common stock of SeagateTechnology Inc., Plaintiff-Appellant,v.SEAGATE TECHNOLOGY;  Alan Shugart;  David Charles Mitchell;Donald Waite;  Douglas Mahon, Defendants-Appellees.
No. 95-15712.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 18, 1996.Decided Oct. 2, 1996.

Before:  CHOY, CANBY, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Michael F. Anderson, on behalf of himself and a class of investors, appeals the district court's determinations which dismissed part of and granted summary judgment on the remainder of his securities fraud action against Seagate Technology Inc. and certain of its officers (Seagate).  He contends that Seagate, a generally successful company, violated the securities law during a limited period in 1988, which caused those investors to lose money when the market dipped.


3
We have carefully reviewed the record and the district court's orders, which thoroughly and convincingly discuss and dispose of the issues in this case.  See Memorandum and Order of June 19, 1990 (Judge Patel) and Order of February 18, 1995 (Judge Walker).  We affirm for the reasons given by the district court in those orders.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3